Citation Nr: 0939449	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, claimed as secondary to service-
connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran






INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

The Veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Huntington RO in June 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.


FINDING OF FACT

In a July 2009 rating decision, prior to the promulgation of 
a decision in the instant appeal, the RO granted the 
Veteran's claim for service connection for peripheral 
neuropathy of the left lower extremity.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the issue of entitlement to service connection 
for peripheral neuropathy of the left lower extremity.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a). 
The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In a July 2009 rating decision, the RO granted service 
connection for peripheral neuropathy of the left lower 
extremity, evaluating the disability as 10 percent disabling 
effective in June 2009.  The Veteran has not, to the Board's 
knowledge, appealed the evaluation or the effective date 
assigned.

As the RO has fully resolved the claim in the Veteran's 
favor, there is no longer a question or controversy 
remaining.  Since the underlying issue is moot, there is no 
further jurisdiction to act on the claim.  Nor are any 
exceptions to the mootness doctrine present because the 
relief sought on appeal, service connection for peripheral 
neuropathy of the left lower extremity, has been accomplished 
without the need for action by the Board.  38 U.S.C.A. §§ 
511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 
377 (1992).  Accordingly, the Veteran's appeal is dismissed.  
See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).


ORDER

The appeal as to the issue of entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity, claimed as secondary to type II diabetes mellitus, 
is dismissed.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


